



Exhibit 10.2


Form of Amendment


Quad/Graphics, Inc.


AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT


This Amendment No. 1 (the "Amendment") to the Employment Agreement, dated     
(the "Agreement"), by and between Quad/Graphics, Inc. (the "Company") and
_______ ("Executive"), is effective ___________, 2016.


WITNESSETH:


WHEREAS, the Company and the Executive desire to amend the Agreement; and


WHEREAS, the parties reserved the right to amend the Agreement pursuant to
Section 13(e) thereof.


NOW, THEREFORE, pursuant to Section 13(e) of the Agreement, and effective as of
__________, 2016, the parties hereby amend the Agreement as follows:


1. The following new Section 1(c) is added immediately following Section 1(b) of
the Agreement:


"(c) Change in Control Extension. Notwithstanding the provisions of Section 1(a)
and 1(b) above, in the event that a Change in Control occurs during the term of
the Executive's employment under this Agreement, upon the effective date of such
Change in Control, the term of this Agreement shall automatically and
irrevocably be extended for a period of two years from the effective date of
such Change in Control. Further, this Agreement shall be assumed and continued
to the extent required by Section 13. This Agreement shall thereafter
automatically terminate following such two year Change in Control extension
period."


[For Mr. Fowler only: Section 2(a) is deleted in its entirety and replaced with
the following:


"(a)    Position, Duties and Location. Executive shall serve the Company as its
Vice Chairman and Executive Vice President of Strategy and Corporate
Development, with responsibility for the Company's strategy and corporate
development, and in such other capacities consistent with Executive's role as
Vice Chairman and Executive Vice President of Strategy and Corporate Development
as may be reasonably assigned from time to time to Executive by the Company's
Chairman, Chief Executive Officer or Board of Directors. Executive's principal
place of employment shall be, and since January 1, 2016 has been, based in
________ Florida. Executive shall travel to such other places, including,
without limitation, the site of such facilities of the Company and its
Affiliates as are established from time to time, at such times as are advisable
for the performance of Executive's duties and responsibilities under this
Agreement."]


2. The following is added to the end of Section 6(a):


"In addition, if the Executive's employment with the Company pursuant to this
Agreement is terminated by the Company for Cause or by the Executive for any
reason other than Good Reason or by reason of the Executive's death or
Disability, then, subject to any contrary provisions in the documents governing
the applicable bonus or long-term incentive compensation arrangements, Executive
shall be deemed to have forfeited the right to receive all amounts accrued
during the fiscal year of termination under the bonus and long-term incentive
compensation arrangements described in Section 3(b) and the Company shall have
no obligation to pay the Executive any amounts arising under such arrangements.
Upon the termination of the Executive's employment with the Company pursuant to
this Agreement due to death or Disability, the Executive (or his beneficiaries
or estate) shall, subject to any provisions in the documents governing the
applicable bonus or long-term incentive compensation arrangements that are more
favorable to the Executive, be entitled to receive all amounts accrued under the
bonus and long-term incentive compensation arrangements described in Section
3(b) in proportion to the number of days worked in the relevant year, with the
bonus and incentive compensation amounts determined by the Compensation
Committee of the Company's Board of Directors at a time and in a manner
consistent with the arrangements then in effect with any similar awards given to
other executive officers."




1

--------------------------------------------------------------------------------





3. Sections 6(b), 6(c), 6(d) and 6(e) of the Agreement are deleted in their
entirety and replaced with the following:


"(b) Release and Waiver. As a condition to receiving benefits under either
Section 6(c) (other than Section 6(c)(i) to the extent required by law) or
Section 6(d) (other than Section 6(d)(i) to the extent required by law) herein,
Executive shall be obligated to execute a general release of claims in favor of
the Company, its current and former affiliates and shareholders, and the current
and former directors, officers, employees, and agents of the Company in a form
acceptable to the Company. The general release of claims must be provided to the
Company prior to the thirtieth (30th) day following Executive's Qualifying
Termination Date; provided that the Company provides the form of release to the
Executive within fifteen (15) days following the Qualifying Termination Date.


(c) Qualifying General Severance Termination. In the event Executive's
employment is terminated in a Qualifying General Severance Termination, the
Company shall provide Executive with the following:


(i)A lump‑sum amount paid promptly following Executive's Qualifying Termination
Date equal to the Executive's unpaid Base Salary, accrued vacation pay,
unreimbursed business expenses, and all other items earned by and owed to the
Executive through and including the Qualifying Termination Date.


(ii)An amount equal to the product of (A) the Executive's General Severance
Multiple and (B) the sum of the following: (1) the Executive's Termination Base
Salary and (2) the Executive's annual target bonus opportunity in the year of
termination, paid in substantially equal installments in accordance with the
Company's customary payroll practices over the [twenty-four (24)] [OR] [eighteen
(18)] month period commencing on the first payroll date following the sixtieth
(60th) calendar day after the Qualifying Termination Date. The term 'General
Severance Multiple' shall mean [two (2)] [OR] [one and one-half (1.5)].


(iii)A lump sum amount, if any, paid within two and one half months after the
end of the calendar year that includes Executive's Qualifying Termination Date,
equal to the actual bonus that would have been payable to the Executive for the
calendar year that includes the Termination Date based on actual performance if
the Executive had remained employed through the end of such calendar year;
provided however, that such amount shall be adjusted on a pro rata basis based
on the number of days the Executive was actually employed during the bonus plan
year in which the Qualifying General Severance Termination occurs.


(iv)Group health, dental and life insurance benefits for [twenty-four (24)] [OR]
[eighteen (18)] months following the Qualifying Termination Date to the extent
that such benefits were in effect for the Executive and his family as of the
Qualifying Termination Date, subject to the Executive's timely election of group
health and/or dental continuation coverage pursuant to COBRA or similar state
laws and timely payment of his share of the applicable premiums at the same rate
(if any) he was paying before the Qualifying Termination Date. Benefit
continuation under this paragraph shall be concurrent with any coverage under
the Company's plans pursuant to COBRA or similar state laws. Such benefits shall
be terminated to the extent permitted by COBRA (for health and dental coverage)
at such time as Executive has obtained new employment and is covered by benefits
which in the aggregate are comparable to such continued benefits. The Executive
shall promptly notify the Company when he becomes employed after the Qualifying
Termination Date and shall provide such reasonable cooperation as the Company
requests with respect to determining whether the Executive is covered by
comparable benefits with such new employer. If provision of health or dental
benefits under this paragraph would subject the Company or its benefits
arrangements to a penalty or adverse tax treatment, then the Company shall
provide a cash payment to the Executive in an amount reasonably determined by
the Company to be equivalent to the portion of the COBRA premiums that the
Company would have paid for such benefits.


(v)Outplacement services through the provider of the Company's choice with the
total cost not to exceed $50,000. In no event shall such outplacement services
continue for more than two (2) years following Executive's Qualifying
Termination Date.


(vi)Except as otherwise provided in Section 6(h), outstanding long-term
incentive awards shall be paid pursuant to the long-term incentive plan under
which the award was granted, the related award agreement or the discretion of
the Company's Board of Directors.


(d) Qualifying Change in Control Termination. In the event Executive's
employment is terminated in a Qualifying Change in Control Termination, the
Company shall provide Executive with the following:




2

--------------------------------------------------------------------------------





(i)A lump‑sum amount paid promptly following Executive's Qualifying Termination
Date equal to the Executive's unpaid Base Salary, accrued vacation pay,
unreimbursed business expenses, and all other items earned by and owed to the
Executive through and including the Termination Date.


(ii)A lump‑sum amount paid on the sixtieth (60th) calendar day following
Executive's Qualifying Termination Date equal to the product of (A) the
Executive's Change in Control Severance Multiple and (B) the sum of the
following: (1) the Executive's Termination Base Salary and (2) the Executive's
annual target bonus opportunity in the year of termination (or, if more
favorable to the Executive, the Executive's annual target bonus opportunity for
the year of the Change in Control); provided that, to the extent such amount,
together with any other amounts required to be aggregated with such amount under
Code Section 409A, exceeds the amount that is exempt from Code Section 409A,
such excess shall be paid in installments on the schedule provided for in the
Agreement prior to its amendment to the extent required for compliance with Code
Section 409A, subject to any six-month delay required by Code Section 409A. The
term 'Change in Control Severance Multiple' shall mean [three (3)] [OR] [two and
one-half (2.5)] [OR] [two (2)].


(iii)A lump‑sum amount paid on the sixtieth (60th) calendar day following
Executive's Qualifying Termination Date, equal to the Executive's then current
target bonus opportunity established under the bonus plan in which the Executive
is then participating, for the plan year in which a Qualifying Change in Control
Termination occurs (or, if the target bonus opportunity has not yet been
established for such plan year, the target bonus opportunity for the prior
year), adjusted on a pro rata basis based on the number of days the Executive
was actually employed during the bonus plan year in which the Qualifying Change
in Control Termination occurs; provided that, to the extent such amount,
together with any other amounts required to be aggregated with such amount under
Code Section 409A, exceeds the amount that is exempt from Code Section 409A,
such excess shall be paid in installments on the schedule provided for in the
Agreement prior to its amendment to the extent required for compliance with Code
Section 409A, subject to any six-month delay required by Code Section 409A.


(iv)A lump‑sum amount paid on the sixtieth (60th) calendar days following
Executive's Qualifying Termination Date equal to the product of (i) the
Executive's Change in Control Severance Multiple (as defined in 6(d)(ii)) and
(ii) the employer contributions for the Executive's medical and life insurance
coverage in effect for the year of termination; provided that, to the extent
such amount, together with any other amounts required to be aggregated with such
amount under Code Section 409A, exceeds the amount that is exempt from Code
Section 409A, such excess shall be paid in installments on the schedule provided
for in the Agreement prior to its amendment to the extent required for
compliance with Code Section 409A, subject to any six-month delay required by
Code Section 409A. For purposes of calculating this benefit, the employer
contribution should be based on the same coverage level and cost to the
Executive as in effect immediately prior to the Executive's Qualifying
Termination Date.


(v)Outplacement services through the provider of the Company's choice with the
total cost not to exceed $50,000. In no event shall such outplacement services
continue for more than two (2) years following Executive's Qualifying
Termination Date.


(vi)Full vesting of Executive's accrued benefit as of the Executive's Qualifying
Termination Date under the Company's Supplemental Executive Retirement Plan (or
any successor plan thereto).


(vii)Except as otherwise provided in Section 6(h), outstanding long-term
incentive awards shall be paid pursuant to the long-term incentive plan under
which the award was granted, the related award agreement or the discretion of
the Company's Board of Directors."


4. Sections 6(f) and 6(g) are re-lettered to Sections 6(e) and 6(f),
respectively.


5. Section 6(h) is re-lettered to Section 6(g) and amended and restated in its
entirety to read as follows:


"(g)    Change in Control. Upon the consummation of a Change in Control
following a Qualifying Termination Date, the remaining cash portion of any
severance benefits payable hereunder shall be immediately due and payable in
full."


6. Sections 6(i) and 6(j) are re-lettered Sections 6(h) and 6(i), respectively,
and the reference to "Section 6(b)" in Section 6(i) (as re-lettered) shall be
replaced with a reference to "Section 6(c) or (d)".


7. Sections 7 and 8 are deleted and replaced with the phrase "Intentionally Left
Blank."


8. Section 9 is amended and restated in its entirety to read as follows:




3

--------------------------------------------------------------------------------





"9.    Confidentiality and Noncompetition. During Executive's employment under
this Agreement and in the event the Executive has a termination of employment
(regardless of whether the Executive becomes entitled to receive Change in
Control Severance Benefits or General Severance Benefits as provided herein),
the following shall apply:


(a)    Noncompetition. Executive acknowledges that he has obtained and will
continue to obtain during employment with the Company, knowledge of Protected
Information and Trade Secrets, and had personal involvement in the Company's
customer relationships, that would, in the event Executive were to unfairly use
or disclose that Protected Information or Trade Secrets or employ that personal
involvement on behalf of a competitor of the Company or of any Applicable
Affiliate, cause irreparable harm to the Company and/or the Applicable
Affiliates. In return for at-will employment with the Company, and in
consideration of the Company's providing this Agreement as amended, during the
Executive's employment and for a period of twenty-four (24) months after the
Executive's Qualifying Termination Date (the "Noncompete Period"), the Executive
shall not directly or indirectly (as a director, officer, employee, shareholder,
investor, partner, consultant or otherwise) provide services under circumstances
in which (i) disclosure or use of Protected Information or Trade Secrets known
to Executive or (ii) use of Executive's personal involvement in the Company's or
any Applicable Affiliate's customer relationships would reasonably be considered
competitively beneficial to any other company, business, person or entity
(including the Executive) who/which: (A) produces or sells, or plans to produce
or sell, Restricted U.S. Products/Services within the continental United States,
(B) produces or sells, or plans to produce or sell, Restricted Foreign Products
in any country of the world in which the Applicable Foreign Affiliates sold
products or services during the twenty-four (24) months prior to Executive's
Qualifying Termination Date, or (C) produces or sells, or plans to produce or
sell, Other Restricted Products/Services in either the continental United States
or in any country of the world in which the Applicable Foreign Affiliates sold
products or services during the twenty-four (24) months prior to Executive's
Qualifying Termination Date.
Nothing in this Agreement shall prohibit Executive's ownership of securities of
a corporation that is listed on a national securities exchange or traded in the
national over-the-counter market in an amount that does not exceed (together
with any indirect or attributed ownership) five percent (5%) of the outstanding
shares of any such corporation.


(b)    Nonsolicitation of Customers. For a period of twenty-four (24) months
after the Executive's Qualifying Termination Date, the Executive shall not
solicit, for the purpose of selling Restricted Products/Services, any customer
of the Company:


(i)to whom/which the Company or its Applicable Affiliates have sold or provided
Restricted Products/Services during the twenty-four (24) months prior to the
Executive's Qualifying Termination Date; and


(ii)with respect to whom/which the Executive received Protected Information or
had substantial personal involvement in the customer relationship during the
twenty-four (24) months prior to the Executive's Qualifying Termination Date.


(c)    Nonsolicitation of Employees and Contractors. During the Executive's
employment and for a period of twenty-four (24) months after the Executive's
Qualifying Termination Date, the Executive shall not directly or indirectly:


(i)solicit any individual who is employed or engaged as a contractor by the
Company or the Applicable Affiliates and is someone with whom the Executive had
personal contact or about whom Executive has learned (by name or by role)
because of Executive's access to Protected Information during the twenty-four
(24) months prior to the Executive's Qualifying Termination Date (an
"Employee/Contractor") for employment with, or as a provider of services to, a
company, business, entity or person who competes with the Company or the
Applicable Affiliates;


(ii)engage in discussions encouraging any Employee/Contractor to terminate
his/her employment or engagement with the Company or any Applicable Affiliates;


(iii)in any way prompt any Employee/Contractor to diminish the services
he/she/it provides to the Company or any Applicable Affiliates; or


(iv)assist any third party with respect to any of the foregoing.


Notwithstanding the foregoing, nothing in this section shall:


(x)
prohibit the Executive from offering employment to, or having an independent
contractor relationship with, any such person who initiates employment or
independent contractor relationship discussions with Executive's then-current
employer without any direct or indirect solicitation or involvement by
Executive; or





4

--------------------------------------------------------------------------------





(y)
during the term of the Executive's employment with the Company, restrict the
Executive from encouraging any Employee/Contractor of the Company or any
Applicable Affiliate to resign or terminate his/her/its contractual relationship
with the Company or any Applicable Affiliate, or from terminating any
Employee/Contractor of the Company or any Applicable Affiliates, provided that
such discussions are in the best interest of the Company or the Applicable
Affiliates.



(d)    Confidentiality. The Company has advised the Executive and the Executive
acknowledges that it is the policy of the Company to maintain as secret and
confidential all Protected Information and that Protected Information has been
and will be developed at substantial cost and effort to the Company and the
Applicable Affiliates. The Executive shall not, at any time during the
Executive's employment with the Company or its Affiliate, and for a period of
twenty-four (24) months after the Executive's Qualifying Termination Date,
directly or indirectly, divulge, furnish, or make accessible to any person,
firm, corporation, association, or other entity (otherwise than as may be
required in the regular course of the Executive's employment), any Protected
Information, or cause any such Protected Information of the Company or an
Applicable Affiliate to enter the public domain. Notwithstanding the limitations
set forth above, the Executive understands and agrees to maintain the secrecy
of, and not to misappropriate, threaten to misappropriate or provide any
assistance to anyone seeking to ascertain or reverse engineer, any Trade Secret
of the Company or any Applicable Affiliates without limitation, except as
provided under applicable trade secret law. This Agreement is in addition to and
not in lieu of any obligations to protect the Company's Trade Secrets and
Protected Information pursuant to the Company's written policies concerning
Trade Secrets and Protected Information. Notwithstanding anything in this
Agreement to the contrary, nothing herein is intended to discourage or restrict
the Executive from reporting any theft of Trade Secrets pursuant to the Defend
Trade Secrets Act of 2016 ("DTSA") or other applicable state or federal law. The
DTSA prohibits retaliation against an employee because of whistleblower activity
in connection with the disclosure of Trade Secrets, so long as any such
disclosure is made either (i) in confidence to an attorney or a federal, state,
or local government official and solely to report or investigate a suspected
violation of the law, or (ii) under seal in a complaint or other document filed
in a lawsuit or other proceeding. Nothing in this Agreement shall limit, curtail
or diminish the Company's statutory rights under the DTSA, any applicable state
law regarding trade secrets or common law.


(e)    Executive Acknowledgement. Recognizing the specialized nature of the
Company and the Applicable Affiliates, Executive acknowledges and agrees that
the duration, geographic scope and activity restrictions of the covenants set
forth in paragraphs (a) through (d) of this Section 9 are reasonable, are
necessary to protect the Company's legitimate business interests, do not violate
public policy, and will not prevent the Executive from earning a living.


(f)    Return of Information and Other Property. On or before the last day of
the Executive's employment with the Company (or any other time upon the
Company's request), Executive shall deliver to the Company the original and all
copies of all documents, records and property of any nature whatsoever,
including, without limitation, telephones, computers, automobiles and other
tangible personal property and any records, documents or property created by
Executive that are in Executive's possession or control and that are the
property of the Company or any of its Affiliates, except as authorized in
writing or pursuant to the Company's then existing policies permitting
withdrawing Executive to retain computers, cell phones or other items of Company
property for their personal use. Executive further agrees that, within ten (10)
days following the Qualifying Termination Date, the Executive shall deliver to
the Company a certificate to the effect that all Protected Information and
Company Trade Secrets stored on any computer owned by the Executive or owned by
any person residing with the Executive have been deleted."


9. Section 10(b) is replaced in its entirety with the following Section 10(b)
and the following new Section 10(c) is added immediately following Section
10(b):


"(b)    Assignment; Cooperation. Executive hereby assigns to the Company all of
Executive's right, title and interest in and to all Inventions. During
Executive's employment with the Company and at all times thereafter, upon the
request of an authorized executive officer of the Company, Executive shall do
any reasonable act and thing to assist the Company in any way to vest in the
Company all of Executive's right, title and interest in and to all Inventions
and to obtain, defend and enforce the Company's rights in all Inventions
including, without limitation, agreeing to testify in any suit or other
proceeding involving any Invention or document, to review, return or sign all
documents that the Company reasonably determines to be necessary or proper, and
to apply for, obtain or enforce any patents or copyrights relating to any
Invention. If, after reasonable effort, the Company cannot secure Executive's
signature on any document or thing needed in connection with the actions
specified in this paragraph, Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Executive's
agent to act for and on Executive's behalf to execute, verify, and file any
documents or do any other reasonable act or thing to further the purposes of
this paragraph with the same force and effect as if executed or done by
Executive. The Company shall compensate Executive at a reasonable rate for time
actually spent assisting the Company with any of the foregoing after the last
day of Executive's employment with the Company. Executive further waives all
claims of any nature


5

--------------------------------------------------------------------------------





whatsoever which Executive now has or may in the future obtain for infringement
of any rights assigned under this Agreement or otherwise."


"(c) Nondisparagement. At all times, Executive agrees not to disparage the
Company or otherwise make comments harmful to the Company's reputation. However,
nothing in this provision will be construed to prevent Executive from (i)
testifying in response to a lawfully served subpoena, giving truthful testimony
under oath, or otherwise complying with a lawful court or agency order; (ii)
filing a charge with the Equal Employment Opportunity Commission (or
cross-filing any equivalent fair employment charge with any state or local fair
employment agency); (iii) cooperating with the Equal Employment Opportunity
Commission or any federal, state, or local fair employment agency; or (iv)
filing a complaint or cooperating with any government or law enforcement
agency."


10. Section 12(b) ("Average Annual Cash Consideration") is deleted in its
entirety and the following subsections are re-lettered accordingly.


11. The final sentence of Section 12(c) ("Cause") is replaced with the
following:


"For purposes of this paragraph, no act or failure to act on the part of
Executive shall be considered "intentional" or "willful" unless it is done, or
omitted to be done, by Executive in bad faith and without reasonable belief that
Executive's act or omission was in the best interests of the Company and its
Affiliates, and any act or failure to act based upon authority pursuant to the
Company's written policies or advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company and its Affiliates."


12. Section 12(d) ("Change of Control") is deleted in its entirety and replaced
with the following.


"'Change in Control' shall mean (i) a sale, in one transaction or series of
related transactions, of the Company's stock or Quad/Graphics, Inc. Voting Trust
certificates, its merger, consolidation, reorganization or other transaction,
the result of which is that voting control sufficient to elect a majority of the
Board of Directors of the Company (or the Board of Directors of any Surviving
Entity (as defined in Section 13(k)) no longer resides (A) in the Quad/Graphics,
Inc. Voting Trust and any successor thereto, or (B) collectively in the family
of Harry V. and Betty Quadracci, their lineal descendants, trusts, estates,
foundations and other entities established for their benefit or effectively
controlled by some or all of them or (ii) a sale of all or substantially all of
the assets of the Company to an entity that is not controlled by one or more of
the entities described in (A) or (B) above. Notwithstanding anything in this
Agreement to the contrary, to the extent any provision of this Agreement would
cause a payment or benefit not exempt from the requirements of Code Section 409A
to be made because of the occurrence of a Change in Control, then such payment
or benefit shall not be made unless such Change in Control also constitutes a
"change in ownership," "change in effective control" or "change in ownership of
a substantial portion of the Company's assets" within the meaning of Code
Section 409A. Any payment that would have been made except for the application
of the preceding sentence shall be made in accordance with the payment schedule
that would have applied in the absence of the applicable Change in Control (and
other Executive rights that are tied to a Change in Control shall not be
affected by this sentence)."


13. Section 12(f) ("Confidential Information") is deleted in its entirety and
the following subsections are re-lettered accordingly.


14. Section 12(g) is deleted in its entirety and replaced with the following.


"'Disability' shall mean the Executive being considered disabled within the
meaning of the Company's long-term disability insurance plan as a result of the
Executive's incapacity due to physical or mental illness or, in the absence of
such plan, the Executive is unable to perform the essential duties,
responsibilities and functions of his position with the Company as a result of
any mental or physical disability or incapacity that lasts for a period of one
hundred and eighty (180) consecutive days even with reasonable accommodations of
such disability or incapacity provided by the Company or if providing such
accommodations would be unreasonable, all as determined by the Committee in its
good faith judgment. The Executive shall cooperate in all respects with the
Company if a question arises as to whether the Executive has become Disabled
(including, without limitation, submitting to an examination by a medical doctor
or other health care specialists selected by the Company and authorizing such
medical doctor or such other health care specialist to discuss the Executive's
condition with the Company)."


15. Section 12(h) is deleted in its entirety and replaced with the following.


"'Good Reason' shall mean without the Executive's express written consent the
occurrence of any one or more of the following:


6

--------------------------------------------------------------------------------





(i)    The Company materially reduces the amount of the Executive's then current
Base Salary or annual bonus target (other than any change that applies to
substantially all other executive officers); or


(ii)    The Company requires the Executive to be based at a location in excess
of sixty (60) miles from the location of the Executive's principal job location
or office as of the effective date of the first amendment to this Agreement; or


(iii)    A material diminution in the Executive's title, authority, power,
duties, reporting requirements, or responsibilities or the assignment of duties
to the Executive which are materially inconsistent with the Executive's
position; or


(iv)    The failure of the Company to obtain the express assumption of, and
agreement to perform under, this Agreement when such action is required pursuant
to Section 13(k); or


(v)    Any other action or inaction by the Company that constitutes a material
breach by the Company of the terms and conditions of this Agreement.


For purposes of this Agreement, the Executive is not entitled to assert that the
termination is for Good Reason unless the Executive gives the Company's Board of
Directors written notice of the event or events which are the basis for such
claim within ninety (90) days after the event or events occur, describing such
claim in reasonably sufficient detail to allow the Company's Board of Directors
to address the event or events and a period of not less than thirty (30) days
after such notice to cure or fully remedy the alleged condition."


16. Section 12(i) ("Noncompete Period") is deleted in its entirety and the
following subsections are re-lettered accordingly.


17. Section 12(l) ("Inventions") is amended and restated to read as follows:


"'Inventions' shall mean all designs, discoveries, improvements, ideas, and
works of authorship, whether or not patentable, trademarkable or copyrightable,
including, without limitation, any novel or improved products, software,
computer programs, processes, machines, promotional and advertising materials,
data processing systems, circuits, mask works, flowcharts, algorithms, drawings,
blue prints, schematics and other manufacturing and sales techniques, that were
developed, generated or produced by Executive, either solely or jointly with
others, at any time during Executive's employment with the Company and either
(i) relate to (A) the business of the Company or any of its Affiliates or (B)
the actual or demonstrably anticipated research or development of the Company or
any of its Affiliates, (ii) result from any work performed by Executive for or
on behalf of the Company or any of its Affiliates or (iii) are developed using
property, assets or Protected Information of the Company or its Affiliates."


18. The following new defined terms are added to Section 12 and the existing
defined terms are re-lettered to accommodate the new defined terms:


"'Applicable Affiliates" shall mean those Affiliates listed on Exhibit B to this
Agreement; 'Applicable Foreign Affiliates' shall mean those Applicable
Affiliates identified on Exhibit B as being incorporated in a jurisdiction other
than a state in the United States; and 'Applicable U.S. Affiliates' shall mean
those Applicable Affiliates identified on Exhibit B as being incorporated in a
state in the United States.


'Limited Good Reason' shall mean without the Executive's express written consent
the occurrence of the Company reducing the amount of the Executive's then
current Base Salary by more than 10% (other than any change that applies to
substantially all other executive officers). For purposes of this Agreement, the
Executive is not entitled to assert that the termination is for Limited Good
Reason unless the Executive gives the Company's Board of Directors written
notice of the event that is the basis for such claim within ninety (90) days
after the event occurs, describing such claim in reasonably sufficient detail to
allow the Company's Board of Directors to address the event, and a period of not
less than thirty (30) days after such notice to cure or fully remedy the alleged
condition.


'Protected Information' shall mean proprietary business and other information of
the Company and its Affiliates which is confidential and not generally known to,
or readily ascertainable by, competitors of the Company or its Affiliates
including, but not limited to: customer lists (including lists of potential
customers); information regarding customer relationships, needs, or practices;
skills, experience, compensation, incentives, and evaluations for employees;
nonpublic financial information; sources of supply; processes; strategic plans;
business methods; investment strategies and plans; sales and marketing plans and
materials; future market and product plans; pricing information; research and
development techniques, processes, product


7

--------------------------------------------------------------------------------





development, work processes or methodologies; analytical analyses; product
analyses; inventions, formulas, or techniques; efficiency data and testing data;
technology; drawings, engineering, code, code writing, software and hardware
development and platform information; and internal memoranda and policies;;
provided, however, that information that is (i) in the public domain (other than
as a result of a breach of this Agreement or other unlawful means), (ii)
approved for immediate release by the Company for use and disclosure without
restriction, (iii) lawfully obtained from third parties who are not bound by a
confidentiality agreement with the Company or its Affiliates, or (iv)
independently developed without reliance on other Protected Information is not
Protected Information.


'Qualifying Change in Control Termination' means a termination of employment
under the following circumstances:


(i)    An involuntary termination of the Executive's employment by the Company
for reasons other than Cause pursuant to a notice of termination delivered to
the Executive by the Company upon or within 24 months after a Change in Control;
or


(ii)    A voluntary termination by the Executive for Good Reason pursuant to a
notice of termination delivered to the Company by the Executive upon or within
24 months after a Change in Control.


Termination of employment shall have the same meaning as "separation from
service" within the meaning of Treasury Regulation §1.409A‑1(h). Anything in
this Plan to the contrary notwithstanding, (A) if a Change in Control occurs and
if the Executive's employment was terminated under circumstances that would have
constituted a Qualifying Change in Control Termination except that it took place
during the period from ninety (90) days prior to the date on which a definitive
transaction agreement contemplating a Change in Control is signed until the
consummation of such Change in Control, rather than on or after the Change in
Control, and if it is reasonably demonstrated by the Executive that such
termination of employment was due to the Change in Control, then for all
purposes of this Plan such termination of employment shall be deemed a
"Qualifying Change in Control Termination," with the applicable benefits (less
any benefits that have already been paid as a result of the earlier termination
of employment) being paid on the later of sixty (60) days after the termination
or the Change in Control, and (B) if the Change in Control is a sale of all or
substantially all of the assets of the Company and the purchaser of the assets
in the Change in Control (or one of its affiliates) offers the Executive
continuing employment following the Change in Control on substantially the same
terms and conditions as were in effect prior to the Change in Control, then the
Executive shall not be deemed to have a Qualifying Change in Control Termination
solely by virtue of the termination of the Executive's employment with the
Company upon the Change in Control and commencement of such continuing
employment with the purchaser or one of its affiliates immediately after the
Change in Control.


'Qualifying General Severance Termination' means a termination of employment
under the following circumstances:


(i)    An involuntary termination of the Executive's employment by the Company
for reasons other than Cause pursuant to a notice of termination delivered to
the Executive by the Company at any time other than upon or within 24 months
after a Change in Control; or


(ii)    [For Messrs. Fowler, Frankowski and Blais: "A voluntary termination by
the Executive for Limited Good Reason pursuant to a notice of termination
delivered to the Company by the Executive at any time other than upon or within
24 months after a Change in Control." For Mr. Quadracci: "A voluntary
termination by the Executive for Good Reason pursuant to a notice of termination
delivered to the Company by the Executive at any time other than upon or within
24 months after a Change in Control."]


Termination of employment shall have the same meaning as "separation from
service" within the meaning of Treasury Regulation §1.409A‑1(h).


'Qualifying Termination Date' means the date on which a Qualifying Change in
Control Termination or a Qualifying General Severance Termination occurs.


'Restricted Products/Services' means collectively (i) products or services that
compete with (A) the products or services that were sold, provided, or offered
for sale by the Company or the Applicable U.S. Affiliates within the continental
United States ("Restricted U.S. Products/Services"), or (B) the products or
services that were sold, provided, or offered for sale by the Applicable Foreign
Affiliates in any country of the world ("Restricted Foreign Products"), within
the twenty-four (24) months prior to Executive's Qualifying Termination Date;
and (ii) products or services that were the subject of documented research,
development, or pre-production efforts by the Company or any of the Applicable
Affiliates, within the twenty-four (24) months prior to Executive's Qualifying
Termination Date and regarding which the Executive had knowledge of Protected
Information or Trade Secrets or personal involvement in customer relationships
("Other Restricted Products/Services").


8

--------------------------------------------------------------------------------







'Termination Base Salary' means an amount equal to the Base Salary, whether or
not deferred, as determined at the time of (i) the Termination Date or (ii) the
date of an earlier Change in Control, whichever is greater.


'Trade Secrets' means information of the Company, including a formula, pattern,
compilation, program, device, method, technique or process to which all of the
following apply: (i) the information derives independent economic value, actual
or potential, from not being known to, and not being readily ascertainable by
proper means by, other persons who can obtain economic value from its disclosure
or use, and (ii) the information is the subject of efforts to maintain its
secrecy that are reasonable under the circumstances."


[For Mr. Fowler only: Section 13(h) is deleted in its entirety and replaced with
the following:


"(h)    Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Florida, excluding conflicts of law principles."]


19. Section 13(k) ("Assignment of Agreement") is deleted in its entirety and
replaced with the following:


"(k)    Assignment of Agreement. The Company shall require any person or entity
(i) to which the Company sells, assigns or transfers all or substantially all of
its business and assets, (ii) into which the Company merges or consolidates or
otherwise combines (where the Company does not survive such combination) or
(iii) that otherwise acquires or becomes a successor to the Company, whether or
not in connection with a Change in Control (a "Surviving Entity") to expressly
in writing assume and agree to perform under this Agreement in the same manner
and to the same extent that the Company would be required to perform if no such
transaction had taken place; provided that no such express assumption or
agreement shall be required to the extent such assumption and obligation to
perform occurs automatically by operation of law or to the extent the Surviving
Entity is otherwise required to perform under this Agreement without such
assumption. Regardless of whether such agreement is executed, the terms of this
Agreement shall be binding upon any Surviving Entity in accordance with the
operation of law and such Surviving Entity shall be deemed the "Company" for
purposes of this Agreement. This Agreement shall inure to the benefit of and be
enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive dies while any amount would still be payable to him hereunder had he
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Executive's
beneficiary (if a valid beneficiary designation is on file with the Company at
the time of the Executive's death) or to the Executive's estate."


20. New Section 13(n) is added:


"(n)    Code Section 409A. To the extent applicable, it is intended that this
Agreement comply with the provisions of Code Section 409A. This Agreement will
be administered and interpreted in a manner consistent with this intent, and any
provision that would cause this Agreement to fail to satisfy Code Section 409A
will have no force and effect until amended to comply therewith (which amendment
may be retroactive to the extent permitted by Code Section 409A).
Notwithstanding anything contained herein to the contrary, for all purposes of
this Agreement, Executive shall not be deemed to have had a termination of
employment until Executive has incurred a separation from service as defined in
Treasury Regulation §1.409A-1(h) and, solely to the extent required to avoid
accelerated taxation and/or tax penalties under Code Section 409A, payment of
the amounts payable under this Agreement that would otherwise be payable during
the six-month period after the date of termination shall instead be paid on the
first business day after the expiration of such six-month period, plus interest
thereon, at a rate equal to the applicable "Federal short-term rate" (as defined
in Code Section 1274(d)) for the month in which such date of termination occurs,
from the respective dates on which such amounts would otherwise have been paid
until the actual date of payment. In addition, for purposes of this Agreement,
each amount to be paid and each installment payment shall be construed as a
separate, identified payment for purposes of Code Section 409A. With respect to
expenses eligible for reimbursement under the terms of this Agreement: (i) the
amount of such expenses eligible for reimbursement in any taxable year shall not
affect the expenses eligible for reimbursement in another taxable year; and (ii)
any reimbursements of such expenses shall be made no later than the end of the
calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a "deferral of compensation" within the meaning of Code
Section 409A."


[For Mr. Fowler only: New Section 13(o) is added:


"(o)    Notices. Any notice, request, or consent required or given pursuant to
this Agreement shall be in writing and sent by same-day hand-delivery,
recognized overnight courier, charges prepaid, or by certified mail, return
receipt requested, postage prepaid: (i) if to the Company, then to:
Quad/Graphics, Inc., ATTN: General Counsel, N61 W23044 Harry's Way,


9

--------------------------------------------------------------------------------





Sussex, Wisconsin 53089-3995; (ii) if to the Executive, then to the Executive
at: __________________. A notice, request or consent so given under this
Agreement is effective upon delivery of same or the refusal to accept delivery
thereof. The parties agree to use reasonable efforts to send copies of all
notices simultaneously by facsimile or electronic transmission for their mutual
convenience. Either party may change the party's address for purposes of this
Section by giving ten (10) days' prior written notice thereof to the other
party."]


21. New Exhibit B is added:


Applicable Affiliate
Country/State of Incorporation/Organized
Anselmo L. Morvillo S.A.
Argentina
Chemical Research/Technology Co.
WI
COPAC, Inc.
SC
Marin's International SAS
France
Plural Industria Grafica Ltda.
Brazil
QG Printing II LLC
CT
QG Printing III Co.
DE
QG, LLC
DE
Quad Logistics Services, LLC
DE
Quad Packaging, Inc.
WI
Quad/Graphics Colombia S.A.
Colombia
Quad/Graphics Commercial & Specialty LLC
WI
Quad/Graphics Europe Sp. z o.o
Poland
Quad/Graphics Marketing, LLC
WI
Quad/Graphics Peru S.A.
Peru
[For Messrs. Quadracci and Fowler only: Quad/Med, LLC]
WI
Quad/Tech, Inc.
WI
Reproducciones Fotomecanicas S.A. de C.V.
Mexico
Tempt LLC
WI
Transpak Corporation
WI
Unigraphic, Inc.
MA

* * * * *


Except as set forth herein, the Agreement is not otherwise modified or amended
hereby and remains in full force and effect.


IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
__________ _____, 2016.
 
 
 
 
Quad/Graphics, Inc.
 
 
 
("Company")
 
 
("Executive")
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 







10